SHIVERS, Chief Judge.
The defendant appeals that part of his sentencing requirement that he pay restitution as outlined in the presentence investigation report as directed by the probation officer.
Pursuant to our decision in James v. State, 499 So.2d 24 (Pla. 1st DCA 1986) we affirm the probation order but remand to the trial court for a prompt hearing to establish the amount of restitution the defendant owes. We further adopt the caveat in James that appeals such as the instant one are frivolous where remedies are available before the trial court.
ERVIN and JOANOS, JJ., concur.